Title: To James Madison from James Monroe, 18 March 1804
From: Monroe, James
To: Madison, James



Dear Sir
London March 18. 1804
My publick letter and the papers will give you every thing wh. is not communicated in my letter to the President. What has become of the convention formed by Mr. King just before he sailed from this country? You have not mentioned it in any communication of late. Mr. Baring tells me it was rejected, wh. is the only intelligence I have on the subject. In commencing a negotiation it is probable I shall be asked what has been done in that business & feel somewhat at a loss what to say. I hope however I shall soon hear from you on it. I sent you lately a copy of the note of the silver smith at Paris of the prices of the articles left you. I had sent in novr. (by mistake) the original wh. you probably recd. unless unfortunately the vessel was lost as is feared. Our best regards to yrself & Lady yr. friend & servt
Jas. Monroe
 

   
   RC (DLC: Rives Collection, Madison Papers).



   
   For Monroe to Jefferson, 15 Mar. 1804, see Hamilton, Writings of MonroeStanislaus Murray Hamilton, ed., The Writings of James Monroe … (7 vols.; New York and London, 1898–1903)., 4:153–63.



   
   For the boundary convention Rufus King negotiated with Great Britain, see King to JM, 13 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:607 and nn. 1, 3), and JM to Monroe, 14 Feb. 1804.



   
   See Monroe to JM, 25 Nov. 1803.


